UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2396


MARY LAMAR,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 19, 2009                 Decided:   August 31, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Glen D. Wasserstein, IMMIGRATION LAW GROUP, PC, Washington,
D.C., for Petitioner. Michael F. Hertz, Acting Assistant
Attorney General, Michelle Gorden LaTour, Assistant Director,
Timothy G. Hayes, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mary    Lamar,    a    native    and     citizen    of      Trinidad     and

Tobago, seeks review of an order of the Board of Immigration

Appeals reversing the Immigration Judge’s decision and denying

cancellation of removal under 8 U.S.C. § 1229b(b) (2006).                                We

have reviewed the administrative record and the arguments Lamar

raises     in    her    petition      and   conclude       that       we    are     without

jurisdiction to review the Board’s determination.                           See 8 U.S.C.

§ 1252(a)(2)(B)(i), (D) (2006); Jean v. Gonzales, 435 F.3d 475,

479-80 (4th Cir. 2006); Obioha v. Gonzales, 431 F.3d 400, 405

(4th    Cir.    2005).      We       accordingly      dismiss     the      petition    for

review. We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in       the    materials

before   the     court    and    argument       would    not    aid     the      decisional

process.

                                                                  PETITION DISMISSED




                                            2